Exhibit 10.5


New York, New York

As of June __, 2009

FORM OF RECOURSE GUARANTY

THIS RECOURSE GUARANTY (this “Guaranty”) is entered into as of June __, 2009, by
FELCOR LODGING TRUST INCORPORATED, a Maryland corporation (“Guarantor”), in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the banks and other financial institutions
(“Lenders”) that are parties to the Loan Agreement described below.

1.         FelCor/JPM Hospitality (SPE), L.L.C., a Delaware limited liability
company, and DJONT/JPM Hospitality Leasing (SPE), L.L.C., a Delaware limited
liability company (each, a “Borrower” and collectively, “Borrowers”), are
parties to the Term Loan Agreement dated as of June __, 2009 (as the same may be
amended, supplemented or modified from time to time, the “Loan Agreement”),
among Borrowers, Administrative Agent, and Lenders pursuant to which Lenders
have agreed, among other things, to make a Loan to Borrower.

2.         Guarantor has indirect equity ownership interests in Borrowers, and
Guarantor will derive substantial direct and indirect benefits from the making
of the Loan.

3.         It is a condition precedent to the obligations of Lenders to make the
Loan to Borrowers that Guarantor shall execute and deliver this Guaranty in
favor of Administrative Agent, for the benefit of Lenders.

NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the Loan, any credit and/or financial
accommodation heretofore or hereafter from time to time made or granted to
Borrowers under the Loan Documents by Administrative Agent and Lenders, each
Guarantor hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

Section 1.        Certain Definitions. All capitalized words and phrases not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

Section 2.        Nature and Scope of Guaranty. Guarantor hereby absolutely and
unconditionally guarantees to Administrative Agent the prompt and unconditional
payment of the Guaranteed Obligations (as hereinafter defined) when due (after
any applicable notice, grace, or cure periods, if any, set forth in the Loan
Documents), subject to the terms hereof. The term “Guaranteed Obligations” as
used in this Guaranty shall mean all Obligations arising under the Loan
Agreement, any Note, and the other Loan Documents.

Notwithstanding anything contained herein or any of the other Loan Documents to
the contrary, Administrative Agent shall not enforce Guarantor’s obligations
hereunder to pay the Guaranteed Obligations unless a Recourse Event (as
hereinafter defined) occurs. A “Recourse Event” shall occur if any one or more
of the following shall occur:

(a)       any Borrower’s default under Section 6.34 of the Loan Agreement (such
that such failure was found by a court to be a factor in the court’s finding for
a consolidation of

 

1

 



--------------------------------------------------------------------------------

the assets of such Borrower with the assets of another Person) or any Transfer
in violation of the provisions of Section 8.19 of the Loan Agreement or Article
5 of the Mortgages; or

(b)       any Collateral Property or any part thereof shall become an asset, or
if any Borrower shall be a debtor, in (i) a voluntary bankruptcy or insolvency
proceeding filed by a Borrower or (ii) an involuntary bankruptcy or insolvency
proceeding commenced by any Person (other than Administrative Agent or any
Lender) and, with respect to such involuntary proceeding, such Borrower consents
or fails to object to such proceedings or if any Borrower, has acted in concert
with, colluded or conspired with any Person to cause the filing of such
involuntary proceeding; or

(c)       any Borrower shall be dissolved or shall have its affairs wound up as
a result of the bankruptcy or dissolution of its sole member.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of any Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.

Section 3.        Subrogation. Any indebtedness of a Borrower to Guarantor now
or hereafter existing (including, but not limited to, any rights to subrogation
Guarantor may have as a result of any payment by Guarantor under this Guaranty),
together with any interest thereon, shall be, and such indebtedness is, hereby
deferred, postponed and subordinated to the prior payment in full of the
Obligations. Until payment in full of the Obligations (and including interest
accruing on any Note after the commencement of a proceeding by or against a
Borrower under any Debtor Relief Laws and the regulations adopted and
promulgated pursuant thereto, which interest the parties agree shall remain a
claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in cases under any Debtor Relief Laws
generally), Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of any Borrower to Guarantor and hereby assigns such
indebtedness to Administrative Agent, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under any Debtor
Relief Laws, including the right to vote on any plan of reorganization. Further,
if Guarantor shall comprise more than one Person, Guarantor agrees that until
such payment in full of the Obligations, (a) no one of them shall accept payment
from the others by way of contribution on account of any payment made hereunder
by such party to Administrative Agent, (b) no one of them will take any action
to exercise or enforce any rights to such contribution, and (c) if Guarantor
should receive any payment, satisfaction or security for any indebtedness of a
Borrower to Guarantor or for any contribution by the others of Guarantor for
payment made hereunder by the recipient to Administrative Agent, the same shall
be delivered to Administrative Agent in the form received, endorsed or assigned
as may be appropriate for application on account of, or as security for, the
Obligations, and until so delivered, shall be held in trust for Administrative
Agent as security for the Obligations.

Section 4.        Expenses of Enforcement. Guarantor agrees that Guarantor will
reimburse Administrative Agent, to the extent that such reimbursement is not
made by a Borrower or any other Loan Party, for all expenses (including counsel
fees and disbursements) incurred by

 

2

 



--------------------------------------------------------------------------------

Administrative Agent in connection with the collection of the Guaranteed
Obligations or any portion thereof or with the enforcement of this Guaranty.

Section 5.        Application of Monies. Subject to the terms of the Loan
Agreement, all monies available to Administrative Agent for application in
payment or reduction of the Obligations may be applied by Administrative Agent
in such manner and in such amounts and at such time or times and in such order
and priority as Administrative Agent may see fit to the payment or reduction of
such portion of the Obligations as Administrative Agent may elect.

Section 6.        Waivers. Guarantor hereby waives notice of the acceptance
hereof, presentment, demand for payment, protest, notice of protest, or any and
all notice of non-payment, non-performance or non-observance, or other proof,
notice of intention to accelerate, notice of acceleration, or notice or demand,
whereby to charge Guarantor therefor.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired (a)
by reason of the assertion by Administrative Agent of any rights or remedies
which it may have under or with respect to either the Loan Agreement, any Note,
or the other Loan Documents, against any Person obligated thereunder or the
Collateral Properties covered under the Loan Agreement, or (b) by reason of any
failure to file or record any of such instruments or to take or perfect any
security intended to be provided thereby, or (c) by reason of the release of any
of the Collateral Properties covered under the Loan Agreement or other
collateral for the Loan, or (d) by reason of Administrative Agent’s failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy Administrative Agent may have hereunder or in respect to this Guaranty,
or (e) by reason of the commencement of a case under any Debtor Relief Laws by
or against any Person obligated under the Loan Agreement, any Note, or the other
Loan Documents, or (f) by reason of any transfer or assignment of the Loan by
Administrative Agent or (g) by reason of any payment made on the Obligations or
any other indebtedness arising under the Loan Agreement, any Note, or the other
Loan Documents, whether made by a Borrower or Guarantor or any other Person,
which is required to be refunded pursuant to any Debtor Relief Laws; it being
understood that no payment so refunded shall be considered as a payment of any
portion of the Obligations, nor shall it have the effect of reducing the
liability of Guarantor hereunder. It is further understood, that if a Borrower
shall have taken advantage of, or be subject to the protection of, any provision
in any Debtor Relief Laws, the effect of which is to prevent or delay
Administrative Agent from taking any remedial action against a Borrower,
including the exercise of any option Administrative Agent has to declare the
Obligations due and payable on the happening of any Event of Default or event by
which under the terms of the Loan Agreement, any Note, or the other Loan
Documents, the Obligations shall become due and payable, Administrative Agent
may, as against Guarantor, nevertheless, declare the Obligations due and payable
and enforce any or all of its rights and remedies against Guarantor provided for
herein.

Section 7.        Covenants and Representations. Guarantor further covenants
that this Guaranty shall remain and continue in full force and effect as to any
modification, extension or renewal of the Loan Agreement, any Note, or the other
Loan Documents, that Administrative Agent shall not be under a duty to protect,
secure or insure any Collateral Property covered under the Loan Agreement, and
that other indulgences or forbearance may be granted under any or all

 

3

 



--------------------------------------------------------------------------------

of such documents, all of which may be made, done or suffered without notice to,
or further consent of, Guarantor.

Guarantor represents and warrants to Administrative Agent and Lenders that:

(a)       Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Guaranty and
consummate the transactions contemplated hereby;

(b)       Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Guaranty;

(c)       this Guaranty has been duly executed and delivered by or on behalf of
Guarantor and constitutes legal, valid and binding obligations of Guarantor
enforceable against Guarantor in accordance with its terms, subject only to
applicable Debtor Relief Laws, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and

(d)       the execution, delivery and performance of this Guaranty by Guarantor
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any Lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Guarantor pursuant to the terms of its
Organizational Documents, any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, franchise agreement, or
other agreement or instrument to which Guarantor is a party or by which any of
Guarantor’s property or assets is subject, nor will such action result in any
violation of the provisions of any applicable statute or any applicable order,
rule or regulation of any court or Governmental Authority or body having
jurisdiction over Guarantor or any of Guarantor’s other assets, and any consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority required for the execution, delivery and performance by
Guarantor of this Guaranty has been obtained and is in full force and effect, in
each case if Guarantor’s noncompliance with this clause (d) would reasonably be
expected to have a Material Adverse Effect.

As a further inducement to Administrative Agent to make the Loan and in
consideration thereof, Guarantor further covenants and agrees (a) that in any
action or proceeding brought by Administrative Agent against Guarantor on this
Guaranty, Guarantor shall and does hereby waive trial by jury, (b) that a New
York State District Court in New York County, New York, or, in a case involving
diversity of citizenship, the United States District Court located in the
Borough of Manhattan in New York, New York, shall have exclusive jurisdiction of
any such action or proceeding, and (c) that service of any summons and complaint
or other process in any such action or proceeding may be made by registered or
certified mail directed to Guarantor at Guarantor’s address set forth in Section
9 below, Guarantor waiving personal service thereof. Nothing in this Guaranty
will be deemed to preclude Administrative Agent from bringing an action or
proceeding with respect hereto in any other jurisdiction.

 

4

 



--------------------------------------------------------------------------------

Section 8.        Guaranty of Payment. This is a guaranty of payment, and not of
collection, and upon any Event of Default under the Loan Agreement, any Note, or
the other Loan Documents, Administrative Agent may, at its option, proceed
directly and at once, without notice to any Borrower, against Guarantor to
collect and recover the full amount of the liability hereunder or any portion
thereof, without proceeding against any Borrower or any other Person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the mortgaged property or other collateral for the Loan.
Guarantor hereby waives the pleading of any statute of limitations as a defense
to the obligation hereunder.

Section 9.        Notices. All notices required or permitted hereunder shall be
given and shall become effective as provided in the Loan Agreement. Notices to
Guarantor shall be addressed as follows:

c/o FelCor Lodging Trust Incorporated

545 E. John Carpenter Freeway, Suite 1300

Irving, Texas 75062

Attention: General Counsel

Facsimile No.: (972) 444-4949

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, TX 75201-4675

Attention: Robert W. Dockery, Esq.

Facsimile No.: (214) 969-4343

Section 10.      Successors and Assigns; Change in Organization. Each reference
herein to Administrative Agent shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Lenders shall be deemed to include their successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.

If Guarantor is a partnership, the agreements herein contained shall remain in
force and be applicable, notwithstanding any changes in the individuals or
entities comprising the partnership, and the term “Guarantor,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and their partners shall not thereby be released from any liability.
If Guarantor is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. If Guarantor is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term
“Guarantor” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company and their
members shall not thereby be released from any liability. Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or

 

5

 



--------------------------------------------------------------------------------

restriction on transfers of interests in such partnership, corporation or
limited liability company which may be set forth in the Loan Agreement, each
Mortgage or any other Loan Document.

Section 11.      Authority. Guarantor (and its representative, executing below,
if any) has full power, authority and legal right to execute this Guaranty and
to perform all its obligations under this Guaranty.

Section 12.      Amendments and Waivers. This Guaranty may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Administrative Agent or a Borrower, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Section 13.      GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS GUARANTY AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 14.      CONSENT TO JURISDICTION. GUARANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE UNITED STATES DISTRICT COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN
NEW YORK, NEW YORK AND APPELLATE COURTS FROM ANY THEREOF. GUARANTOR HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO
ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

Section 15.      Miscellaneous. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party hereto to execute this Guaranty,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

This Guaranty constitutes the entire agreement of Guarantor with respect to the
matters set forth herein. The rights and remedies herein provided are cumulative
and not exclusive of any remedies provided by law or any other agreement, and
this Guaranty shall be in addition to any other guaranty of or collateral
security for any of the Guaranteed Obligations. The provisions of this Guaranty
are severable, and the invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for the ease of reference only and shall not
affect the meaning of the

 

6

 



--------------------------------------------------------------------------------

relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

Section 16.      Exculpation. Notwithstanding anything to the contrary in this
Guaranty, the only entity or person with any financial or other obligation under
this Guaranty, at law or in equity, is Guarantor, and Administrative Agent and
Lenders shall look solely to the assets of Guarantor and its general partner(s)
for the satisfaction of any claim arising under, or in connection with, this
Guaranty, at law or equity. Notwithstanding anything to the contrary contained
in this Guaranty, except for any general partner of Guarantor, no present or
future Constituent Member (as hereinafter defined) in Guarantor, nor any present
or future shareholder, officer, director, employee, trustee, beneficiary,
advisor, member, partner, principal, participant or agent of or in Guarantor or
of or in any person or entity that is or becomes a Constituent Member in
Guarantor, shall have any personal or other liability, directly or indirectly,
under or in connection with this Guaranty. Administrative Agent and Lenders, on
behalf of themselves and their respective successors and assigns, hereby waive
any and all such personal or other liability. The term “Constituent Member”, as
used herein, shall mean any direct partner or member in Guarantor and any Person
that, directly or indirectly through one or more other partnerships, limited
liability companies, corporations or other entities, is a partner or member in
Guarantor except for any general partner of Guarantor. Notwithstanding anything
to the contrary contained in this Guaranty, neither the negative capital account
of any Constituent Member in Guarantor nor any obligation of any Constituent
Member in Guarantor to restore a negative capital account or to contribute or
loan capital to Guarantor or to any other Constituent Member in Guarantor shall
at any time be deemed to be the property or an asset of Guarantor (or any such
other Constituent Member) and neither Administrative Agent nor Lenders nor any
of their respective successors or assigns shall have any right to collect,
enforce or proceed against any Constituent Member with respect to any such
negative capital account or obligation to restore, contribute or loan.

Section 17.      Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or Guarantor
is made, or Administrative Agent or any Lender exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws, all as if such payment had not been made or such setoff
had not occurred and whether or not Administrative Agent or the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of Guarantor
under this paragraph shall survive termination of this Guaranty.

Section 18.      California State-Specific Waiver. In the event of any
inconsistencies between the terms and conditions that follow and the other terms
and conditions of this

 

7

 



--------------------------------------------------------------------------------

Guaranty, the following terms and conditions shall control and be binding.
Guarantor hereby waives:

(a)       Presentment, demand, protest, notice of protests, notice of dishonor,
notice of intention to accelerate, notice of acceleration and notices of
non-payment and notice of acceptance of this Guaranty;

(b)       The right, if any, to the benefit of or to direct the application of,
any security held by Administrative Agent, including any Collateral Properties;
and all rights of subrogation, any right to enforce any remedy which Guarantor
now has or hereafter may have against a Borrower and any right to participate in
any security now or hereafter held by Administrative Agent;

(c)       The right to require Administrative Agent to proceed against any
Borrower or to proceed against any security now or hereafter held by
Administrative Agent or to pursue any other remedy in Administrative Agent’s
power;

(d)       The benefits, if Guarantor is entitled to any benefits, of any
single-action legislation or of any or all anti-deficiency statutes or
regulations or judicial interpretations thereof, including, but not limited to,
any protection which may be afforded Guarantor by California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and any amendments or modifications
thereto. Guarantor understands and agrees that by waiving the anti-deficiency
protections referred to herein, Guarantor can be held liable for a deficiency
judgment following a non-judicial foreclosure sale (including a non-judicial
foreclosure sale of a purchase money obligation) even if the price paid for any
Collateral Property at the non-judicial foreclosure sale is less than the fair
value of such Collateral Property; and Guarantor further understands and agrees
that Guarantor is waiving its defense that the price paid for any Collateral
Property at a judicial foreclosure sale may not be equal to the fair value of
such Collateral Property; and Guarantor further understands and agrees that by
Guarantor waiving its right to a fair value hearing following the foreclosure
sale that Administrative Agent can seek a deficiency against Guarantor up to the
entire amount of the sums guaranteed hereby less the amount paid for any
Collateral Property at the non-judicial or judicial foreclosure sale;

(e)       Any right of subrogation which Guarantor may have under California law
to seek reimbursement from a Borrower of any sums paid by Guarantor to
Administrative Agent pursuant to this Guaranty until the prior full and
indefeasible repayment of the Loan in accordance with the Loan Documents;

(f)        Any estoppel defense arising out of Section 580d of the California
Code of Civil Procedure;

(g)       Any defense arising out of absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against a
Borrower or against any security resulting from the exercise or election of any
remedies by Administrative Agent, including the exercise of the power of sale
under any Mortgage, and any defense arising by reason of any disability or other
defense of a Borrower or by reason of the cessation, from any cause, of the
liability of a Borrower;

 

8

 



--------------------------------------------------------------------------------

(h)       The benefit of or right to assert any statue of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, including but not
limited to the provisions of California Code of Civil Procedure Sections 580a
and 726 that require that any action for a deficiency be brought within three
(3) months after a foreclosure under any Mortgage;

(i)        Any partial payment by any Borrower or other circumstances which
operate to toll any statute of limitations as to any Borrower shall also operate
to toll the statute of limitations as to Guarantor;

(j)        Any defense based upon any change in name, location, composition or
structure of any Borrower, or any change in the type of business conducted by
any Borrower, or any other change in the identity or legal status of any
Borrower;

(k)       Any defense based upon the failure (if any) of Administrative Agent to
(i) obtain a similar guaranty from any other Person, or (ii) file a creditor’s
claim in the estate (in administration, bankruptcy or any other proceeding) of
any Person;

(l)        Any rights which Guarantor may have under California Civil Code
Sections 2809, 2810, 2819, 2822(a), 2845, 2849, 2850, 2899 and 3433; and

(m)      Without limiting the foregoing, Guarantor waives all rights and
defenses that Guarantor may have because Borrowers’ debt is secured by real
property. This means, among other things:

 

(i)

Administrative Agent may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by any Borrower.

 

(ii)

If Administrative Agent forecloses on any real property collateral pledged by
any Borrower:

 

(A)

The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

(B)

Administrative Agent may collect from Guarantor even if Administrative Agent, by
foreclosing on the real property collateral, has destroyed any right the
Guarantor may have to collect from any Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrowers’ debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

Guarantor waives all rights and defenses arising out of an election of remedies
by Administrative Agent, even though the election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of

 

9

 



--------------------------------------------------------------------------------

subrogation and reimbursement against any Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise.

[NO FURTHER TEXT ON THIS PAGE]

 

10

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.

FELCOR LODGING TRUST INCORPORATED

 

By: ______________________________________

Allison S. Navitskas

Vice President

 

 

11

 



 